Citation Nr: 0908836	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	George R. Guinn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to June 
2004.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, in which service connection for DM 
was denied.

A motion to advance this case on docket was granted by the 
Board in February 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

DM had its onset during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for DM have been met. 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran testified before the undersigned Veterans Law 
Judge that he had not been diagnosed with DM or found to have 
elevated blood sugar levels prior to his entry into active 
service.  However, he was aware of the risks of becoming 
diabetic associated with a family history of the disease and 
his heritage.  Thus, he testified, he took care to manage his 
diet and to exercise, and was tested regularly for signs of 
the disease.  After entering active service, he was unable to 
practice the same dietary regimen he had been able to 
practice at home, and he began to experience symptoms.  He 
was found to have elevated blood sugar, was diagnosed with 
DM, and ultimately found unfit for continued service.  Since 
his discharge, the Veteran testified, he has returned to a 
controlled diet and continued his exercise regiment, along 
with newly prescribed medications, but his blood sugar has 
not returned to its pre-service levels.

The Veteran's testimony is credible and consistent with the 
medical evidence of record.

His report of medical examination prior to entrance into 
active service shows no findings or observations of any blood 
sugar problems or of diabetes.  In February 2004, 
approximately a month after the Veteran entered active 
service, he was seen with complaints of various joint pains.  
Laboratory tests were drawn and approximately six weeks after 
his entrance to active service, he was found to have elevated 
blood sugar levels.  He was diagnosed with DM in early March 
2004.  In a subsequent visit, he reported that he had a 
family history of diabetes on his father's side.  It was 
recommended that the Veteran be medically discharged.  

A report of Medical Evaluation Board (MEB), dated in March 
2004, indicates that the Veteran began to have flu-like 
symptoms in boot camp and was found to have high sugar values 
but normal AIC.  He was subsequently diagnosed with DM.  The 
question of a pre-existing condition arose due to the normal 
AIC levels.  The MEB noted the Veteran's family history of DM 
but offered no finding on whether the condition was pre-
existing.  The report of a Physical Evaluation Board (PEB), 
dated in April 2004, shows that the Veteran was found unfit 
for duty due to a diagnosis of type II DM.  The PEB found 
that the disease had existed prior to the Veteran's entrance 
into active service and had not been aggravated by active 
service, based on the fact that the disease, by accepted 
medical principles, had had to have existed at least two 
years prior to enlistment.  There was no reference to any 
pre-service medical records or medical documentation.

VA examinations conducted in December 2004 and August 2008 
reflect that the Veteran is diagnosed with DM.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service. The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition. See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows: when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry. The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C.A. § 
1153. If this burden is met, then the veteran is not entitled 
to service-connected benefits.  However, if the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded. See Wagner, supra.

Thus, consideration of the first question, i.e., whether the 
Veteran's DM pre-existed service, is dispositive of the issue 
in the present case. It is clear from the service medical 
records that elevated blood sugar levels were first detected, 
and DM was first diagnosed, during the Veteran's active 
service, in February and Marc 2004, respectively.  

A report of VA examination conducted in December 2004 
reflects the examiner's opinion that DM pre-existed the 
Veteran's entrance to active service, as the underlying 
defect, insulin resistance, develops over years, perhaps a 
decade or more, prior to diagnosis.  The examiner explained 
that it was, however, feasible that the Veteran's military 
diet, high in processed carbohydrates, aggravated the 
condition.  But it was not possible to say that this was the 
direct cause of the Veteran's inservice hyperglycemia.  
Moreover, such dietary changes would have been expected to 
result in a temporary exacerbation of hyperglycemia, which 
would then improve when dietary alterations were made.  The 
examiner thus opined that, since the Veteran was still having 
mild hyperglycemia despite following a low carbohydrate diet 
and regular exercise, the manifestations in service 
represented the natural history of the progression of the 
disease.  Subsequent VA examination conducted in August 2008 
confirmed the diagnosis of DM type II.

In September 2008, the RO obtained an independent medical 
opinion which included complete review of the claims file.  
In pertinent part, the physician opined that the Veteran was 
in a diabetic state long before the diagnosis of DM was made 
in service.  In addition, while it was likely that the 
military diet aggravated the disease, the Veteran's fasting 
blood sugar levels returned to near normal levels after 
dietary adjustment, and oral hypoglycemic agents were not 
prescribed until 2005, more than a year after his discharge.  
Thus, the progression of the disease inservice was a natural 
history of progression.  Her rationale echoed that of the 
examiner who conducted the December 2004 VA examination and, 
in fact, the physician in September 2008 stated she agreed 
with the December 2004 examiner's findings and opinions.  

The September 2008 opinion also referenced the PEB report, 
noting that the finding that any increase during active 
service of DM was a natural history of the progression of 
disease was affirmed by the report, which observed that the 
Veteran would inevitably require medication for adult onset 
DM and, in the next several years, would require insulin.  On 
this basis and the fact that medical evidence demonstrated 
that the Veteran did not require insulin treatment, the 
physician concluded that the evidence revealed no aggravation 
of the condition beyond a natural progression of the disease.  

The December 2004 and September 2008 medical opinions rely on 
a medical understanding that the conditions that produce 
diabetes take a long time to develop, perhaps years.  
However, none of the opinions, and none of the medical 
evidence, including the inservice MEB and PEB, show that the 
Veteran's DM pre-existed his entrance into active service.  
These documents point to no medical evidence specific to the 
Veteran showing that he was diagnosed with DM or that he 
manifested elevated blood sugar levels or other clinical 
evidence of DM prior to his entrance into active service.  In 
fact, there are no findings of elevated blood sugar levels 
until active service, and no diagnosis of DM until active 
service.  The medical professionals have simply not pointed 
to any specific findings in the Veteran's case that 
establish, clearly and unmistakably, that he had DM prior to 
his entrance into active service.  

The report of the MEB noted a family history of diabetes, but 
even if the Veteran had a documented family history, or any 
other reason for a proclivity to the disease, as he 
testified, this does not show clearly and unmistakably that 
the Veteran had DM prior to active service.  

Neither the December 2004 and September 2008 medical 
opinions, nor the Veteran's report of a family history rise 
to the level of clear and unmistakable evidence required to 
rebut the presumption of soundness under Wagner, supra, 
absent medical findings of DM prior to his entrance into 
active service.

There is no other medical evidence of record that establishes 
that the Veteran had DM prior to his entrance to active 
service and the presumption of soundness is not rebutted. 

DM was first diagnosed during active service, based on 
clinical findings of elevated blood sugar levels and other 
clinical tests.  He was found unfit for service and 
discharged due to a diagnosis of DM.  Thereafter, private and 
VA medical records document treatment for DM continuing to 
the present.

Resolving all reasonable doubt in favor of the Veteran, the 
presumption of soundness at entry has not been clearly and 
unmistakably rebutted, and the medical evidence establishes 
that DM had its onset during active service and has existed 
continuously since service.  Therefore, service connection 
for DM is warranted.


ORDER

Service connection for diabetes mellitus is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


